Supplemental Notice of Allowability
	In the amendment to the specification filed 12/19/2018, in the last line regarding the amendment to column 7, the work “or” was omitted from the original patent language.  This Examiner’s Amendment remedies that issue.  No further action in this matter is required by Patent Owner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Column 7, line 12 of the original specification has been replaced with the following:
- -muzzle device, barrel and chamber and may be a hard rubber or plastic.- -

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


  Conferees:  /BMF/ and /E.D.L/                                       SPRS, Art Unit 3993